Appeal by the defendant from a judgment of the Supreme Court, Kings County (F. Rivera, J.), rendered April 3, 1998, convicting him of murder in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court improperly charged the jury concerning accessorial liability because the charge did not include express language as to the “mere presence” of a defendant at a crime scene. However, the defendant failed to preserve this contention for appellate review as he did not object to it when afforded an opportunity to do so after the jury charge. In any event, as the jury charge otherwise adequately conveyed the proper standard concerning accessorial liability, the failure to include the requested language was not reversible error (see, People v Slacks, 90 NY2d 850; People v Brown, 249 AD2d 320; People v Maldonado, 127 AD2d 855).
The defendant’s remaining contention is without merit. Ritter, J. P., Friedmann, H. Miller and Smith, JJ., concur.